Opinion filed March 27, 2014




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-13-00346-CR
                                   __________

                  ABRAM JERRY ALDACO, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 396th District Court
                            Tarrant County, Texas
                       Trial Court Cause No. 1323018D



                     MEMORANDUM OPINION
      Abram Jerry Aldaco pleaded guilty in July 2013 to aggravated assault
causing serious bodily injury. In accordance with a plea agreement, the trial court
assessed Appellant’s punishment at confinement for ten years and a fine of $600,
suspended the imposition of the confinement portion of the sentence, and placed
appellant on community supervision for a term of six years.
        In September 2013, the State filed a motion to revoke Appellant’s
community supervision based upon Appellant’s alleged violations of the terms and
conditions of his community supervision. Later, the State filed an amended motion
to revoke in which it alleged that Appellant had committed six violations of the
terms and conditions of his community supervision. At a hearing on the State’s
amended motion to revoke, Appellant pleaded “true” to all of the alleged
violations.      The trial court revoked Appellant’s community supervision and
assessed his punishment at confinement for ten years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke


        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.


                                                      2
community supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


March 27, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3